Title: Thomas Jefferson to John Daingerfield, 2 August 1810
From: Jefferson, Thomas
To: Daingerfield, John


          
            Sir
             
                     Monticello 
                     Aug. 2. 10.
          
             
			 Yours of July 17. has been duly recieved. be assured that the delay in the paiment of the hire due to mrs Dangerfield & yourself has been the cause of severe mortification to me. I
			 was obliged to apply all my first resources to a large purchase of corn, which the drought of the last year has raised to 5. 6. and even 7.D. the barrel in this & the neighboring counties.
			 but I reserved a fund amply
			 sufficient for your demand, and under my command by the power of distraining. this was the rent of my mill,
			 which I had no suspicion would have remained unpaid so long, by the tenant. his promises obtained indulgences from time to time, till, before I was aware of it, the season of grinding was over, & nothing left in the mill which would answer the rent. the season of work is now about to recommence, and I am waiting only till a sufficiency is recieved in the mill to levy the rent on; when,
			 unless he pays me enough to satisfy your demand (and his arrears are the double of it) I shall distrain, and you may be assured I will not lose a moment in placing the money in the bank of Fredericksburg and of giving you notice of it. this is the earliest resource at my command, and I have thought it my duty to state it to you
			 explicitly, that you might understand the cause of my being in
			 default, and the probable end of it.
			  Accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        